FILED
                                                                                          JUN 1 1 2012
                            UNITED STATES DISTRICT COURT                           Clerk, U.S. District & Bankruptcy
                            FOR THE DISTRICT OF COLUMBIA                          Courts for the District of Columbia


ABDUL AYAT MOHAMMED BEY,                      )
                                              )
                       Plaintiff,             )
                                              )
       v.                                     )       Civil Action No.     12 ()949
                                              )
PAM LAST NAME UNKNOWN, eta!.,                 )
                                              )
                       Defendants.            )


                                    MEMORANDUM OPINION



       This matter comes before the court on review of the plaintiff's application to proceed in

forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.


        The Court has reviewed plaintiff's complaint, keeping in mind that complaints filed by

pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even prose litigants, however,

must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237,239

(D.D.C. 1987). Rule 8(a) ofthe Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the Court's jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose ofthe minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to




                                                  1




                                                                                                                    3
----------------------------


     prepare a responsive answer, to prepare an adequate defense and to determine whether the

     doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497,498 (D.D.C. 1977).


             The complaint is so incoherently written that the Court cannot discern a viable claim

     within this Court's subject matter jurisdiction or a clear statement showing plaintiffs entitlement

     to the relief he seeks. Accordingly, the Court will dismiss the complaint. An Order consistent

     with this Memorandum Opinion is issued separately.




                                                  United States District Judge
     DATE:    41 r:; ft t-




                                                     2